Tompkins, J.,
delivered the opinion of the Court
This was an action of debt commenced on an administration bond, in the Circuit Court, against the defendant, one of the securities of Eliza Chamberlain. Pie a, nil debit. Verdict for the plaintiff, and judgment rendered thereon. To reverse this judgment, this appeal is taken; and it is assigned for error, that the depositions of Timothy, Abigail and Emeline Flint were admitted as evidence.
The testimony of these witnesses was, that Eliza Chamberlain was seen in the possession of money to the amount of about two thousand dollars, part of which, she said, was left in the dwelling house with her by Jason Chamberlain, a short time before his death, and the rest was brought to her by a person sent to ascertain, the *157circumstances of his death,- and it was thought that the money was found' about the person of the deceased.-
One breach of the obligation assigned' in the declaration- isy that the said Eliza hath-not rendered a true and perfect inventory of all and singular,- the goods and chattels,rights and credits of the said deceased j nor hath the said Eliza exhibited a just and true account and inventory of all and singular the goods and chattels, rights andi credits of said deceased which have come to-her hands,- into the office- of the Circuit! Court for the-county of Cape Girardeau,-&c'.-
The evidence, it seems to this Court,- was property admitted in this hreacfe
The judgment of the Circuit Court is affirmed.